Case 1:18-cv-01552-RJL Document 34-13 Filed 08/31/20 Page 1 of 3




                 Exhibit 1
8/17/2020              Case 1:18-cv-01552-RJL Document  34-13
                                                  Woodhull          Filed 08/31/20 Page 2 of 3
                                                           Freedom Foundation
        Create Ad
      Woodhull  Freedom Foundation                                                                                       RicciClicks
                                                                                                                                  Home     Create
                                                               Reach                       Post                         Link
        OverviewView Results                                                               Engagement
        All Ads
        Audiences Overview         Edit                         1,607                       25                          7
                   Performance                                Recent Ads                           Ad Can't Run: Update Text

                   You've spent $0.00 over 9 days.            Ads activity is reported in theThis
                                                                                              timezone       of your
                                                                                                  ad isn't running     account.
                                                                                                                   because  it doesn't follow our Advertising
                                                                                             Policies. We don't allow ads that promote adult products or services,
                                                                                                   such as sex toys, sexual enhancement products, or sexual videos and
                     Event Responses                 Reach                       0
                     0
                                                                                                   publications.
                                                                  Rejected                         Ads like theseView   Resultsin nature and typically evoke a negative
                                                                                                                  are sensitive
                                                                                                   reaction from viewers.
                                                     Cost per Event         --
                                                     ResponseEvent Responses                You can edit your ad or request another review if you think it was
                                                                                            incorrectly rejected.
                                                              Watch here: www.facebook.com/woodhullsfa/live By em…
                    Activity                                                                          Request Review

                     No one has engaged with your page yet.       Rejected                     Preview           View Results
                                                                                                         Watch here:
                   Details                                      Event Responses                          www.facebook.com/woodhullsfa/live By
                                                                                                         embracing  pleasure as a strategy we can
                                                              The Economics Case for LGBT Equality: Why Fair and E…the
                                                                                                         challenge     power of body repression in the…
                      Status                           Rejected Delete Promotion

                      Objective                                      Event Responses
                                                                  Rejected                                       View Results
                                                                                               Audience
                      Help Center                                                                                                                                Close
                                                                Event Responses
                                                                Join Cathy Renna of the National LGBTQ Task Force, Ma…


                                                                  Rejected                                       View Results

                                                                Event Responses
                                                                Carly S shares tips and tricks to get you in the spirit of g…

                                                                                                  See All


                                                              Tools
                                                                  Audiences
                                                                   Create saved audiences to reach specific groups of people.
                                                                   Payment settings
                                                                   Manage your payment method and view receipts.

                                                              Tips
                                                                       Engage With Potential Customers
                                                                       You could get more people to learn more about your Page
                                                                       when you create an ad for Learn More button.
                                                                                           Create Ad


https://www.facebook.com/WoodhullSFA/ad_center/?refSource=www_consolidated_promote_button                                                                                 1/1
8/17/2020              Case 1:18-cv-01552-RJL Document  34-13
                                                  Woodhull          Filed 08/31/20 Page 3 of 3
                                                           Freedom Foundation
         Create Ad
       Woodhull Freedom Foundation                          Event Responses                                             Ricci     Home        Create
                                                            Watch here: www.facebook.com/woodhullsf…
         OverviewView Results
         All Ads                                            --                          --                              $0.00
                                                            Reach                       Event Responses                 Spent of $36.00
         Audiences Overview        Edit

                   Performance                                   Rejected Jul 20                                  View Results
                                                                                                 Ad Can't Run: Update Text

                   You've spent $0.00 over 18 days.                                          This ad isn't running because it doesn't follow our Advertising
                                                            Event Responses                  Policies. We don't allow ads that promote adult products or services,
                                                            The Economics Case for LGBT Equality:
                                                                                             suchWh…
                                                                                                   as sex toys, sexual enhancement products, or sexual videos and
                     Event Responses                  Reach                 0
                      0
                                                                                             publications, as well as images or videos that show nudity.
                                                            --                       -- What and destination link are$0.00
                                                                                                    to do next: We suggest checking that your image or video, text,
                                                                                                                      compliant.
                                                            Reach
                                                      Cost per Event                 Event Responses                Spent of $30.00
                                                      Response                 --                You can edit your ad or request another review if you think it was
                                                                                                 incorrectly rejected.

                     Activity                                    Rejected Jul 17                                  View Results
                                                                                                      Request Review

                      No one has engaged with your page yet. Event   Responses
                                                             Join Cathy Renna of the NationalPreview
                                                                                              LGBTQ Tas…
                                                            --                          --                               $0.00
                                                                                                               Carly S shares
                                                                                                               spirit of Spent
                                                                                                                                tips and tricks to get you in the
                                                                                                                         giving and  receiving amazing oral sex.
                   Details                                  Reach                       Event Responses                         of
                                                                                                               Weʼll cover anatomy,$25.00
                                                                                                                                       hand and mouth
                                                                                                               techniques for all bodies, and the best toys to…
                       Status                           Rejected     Delete Promotion
                                                                 Rejected Jul 11                                  View Results
                       Objective                                     Event Responses
                                                            Event Responses                  Audience
                                                            Carly S shares tips and tricks to get you in t…
                       Help Center                                                                                                                                    Close
                                                            --                          --                              $0.00
                                                            Reach                       Event Responses                 Spent of $54.00

                                                                 Rejected Jul 10                                  View Results
                                                            Post Engagements
                                                            #SFS20 A new documentary, “America You …
                                                            --                          --                              $0.00
                                                            Reach                       Post Engagements                Spent of $50.00

                                                                 Completed Jun 30                                 View Results
                                                            Event Responses
                                                            Join author Jane Fleishman, author of "The …
                                                            1,607                       19                              $14.99
                                                            Reach                       Event Responses                 Spent of $15.00

                                                                 Completed Jan 30 Created by Aliya Khan                      View Results
                                                            Website Visitors
                                                            We want your brillince at #SFS20. Bring your…
                                                            6,734                       89                              $74.94
                                                            Reach                       Link Clicks                     Spent at $5.00 per
                                                                                                                        day

                                                                 Completed Jan 8 Created by Aliya Khan                       View Results
https://www.facebook.com/WoodhullSFA/ad_center/?section=all_promotions                                                                                                        1/1
